Citation Nr: 0101034	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  99-22 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
personality changes due to head concussion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active service from May 1983 to March 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Milwaukee, Wisconsin, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
for personality changes due to head concussion and assigned a 
10 percent disability rating, effective July 18, 1997.  A 
notice of disagreement was received in April 1999, a 
statement of the case was issued in June 1999, and the 
veteran's substantive appeal was received in October 1999.

The Board observes that evidence pertaining to the veteran's 
appeal was received at the Board in July and August 2000.  
initial RO consideration of this evidence was waived in 
accordance with the provisions of 38 C.F.R. § 20.1304(c) 
(2000).

In a July 2000 statement, the veteran's representative 
indicated that the veteran wished to pursue a claim for an 
increased rating for his service-connected gastrointestinal 
disability.  This matter is hereby referred to the RO for 
appropriate action.


FINDING OF FACT

The veteran's service-connected disability, described for 
rating purposes as personality changes due to head 
concussion, is productive of no more than occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.


CONCLUSION OF LAW

The schedular criteria for entitlement to a 30 percent 
evaluation (but no higher) for service-connected personality 
changes due to head concussion have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Codes 9499-9435 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits and which 
provides, among other things, that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA.  In the instant case, the Board finds 
that all relevant evidence identified by the veteran has been 
obtained and considered.  In addition, the veteran was 
afforded a VA mental disorders examination in February 1999.  
The Board therefore finds that there has been substantial 
compliance with the assistance provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, _____ (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The record as it now stands allows for equitable 
review of the veteran's appeal, and no useful purpose would 
be served by delaying appellate review for additional 
development.  

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for personality changes due to head concussion.  
As such, it is not the present level of disability which is 
of primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Service connection for the veteran's personality changes due 
to head concussion was granted by an April 1999 rating 
decision, and a 10 percent evaluation was assigned under the 
provisions of Diagnostic Codes 9499-9435.  Under Diagnostic 
Code 9435, a 10 percent rating is warranted for occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or symptoms 
controlled by continuous medication.  The next higher rating 
of 30 percent is warranted where the disorder is manifested 
by occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood; anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; mild memory loss (such as 
forgetting names, directions, and recent events).  A 50 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

Private medical records dated from May to July 1997 indicate 
that the veteran suffers from depression, anxiety, insomnia, 
and difficulty with retention and concentration as a result 
of his personality changes due to head concussion.  The Board 
recognizes that the evidence presented does not show an 
overall disability picture fully consistent with the criteria 
for assignment of a 30 percent evaluation under Diagnostic 
Code 9435.  Even so, the Board finds that the bulk of the 
objective medical evidence shows that the veteran's 
personality changes due to head concussion is indicative of 
more than "mild" or "transient" symptomatology.  In this 
regard, the Board observes that the February 1999 VA examiner 
noted on Axis IV that the overall effect of the veteran's 
personality changes had been "mild to moderate," especially 
as it related to his marital and employment stress.  
Accordingly, and with resolution of all reasonable doubt in 
the veteran's favor, the Board concludes that the veteran's 
personality changes due to head concussion disability 
symptomatology more closely approximates the criteria under 
Diagnostic Code 9435 for assignment of a higher initial 
evaluation of 30 percent for the entire period of the 
veteran's claim.  38 C.F.R. § 4.7; Fenderson.

In making this determination, the Board finds that the 
preponderance of the evidence is against the next higher 
rating of 50 percent under Diagnostic Code 9435.  While the 
record clearly shows some sleep impairment and mild to 
moderate occupational and social impairment, these symptoms 
are contemplated under the 30 percent rating.  The 
preponderance of the evidence does not show symptoms which 
would warrant the next higher rating of 50 percent.  For 
example, the February 1999 VA examination described the 
veteran's insight and judgment as good.  The veteran's 
speech, attention, and concentration skills were 
characterized as normal.  Similarly, a July 1997 
neuropsychology record stated that there was no evidence of 
global intellectual decline or that the veteran's attention 
and memory were grossly impaired.

The Board notes that the veteran has indicated that he has 
had problems in his social life, including his relationship 
with his wife.  However, the Board notes that the veteran has 
been able to maintain a marriage of more than 10 years in 
duration.  The Board acknowledges that the veteran indicated 
that he has not worked since October 1998.  However, the 
veteran indicated that he quit work in order to pursue a 
college degree in computer science.  Finally, the Board 
observes that the February 1999 VA examination's reported 
Global Assessment of Functioning (GAF) score of 65 indicates 
only mild symptoms, but generally functioning pretty well, 
with some meaningful interpersonal relationships.  The 
American Psychiatric Association, Diagnostic and Statistical 
Manual of Mental Disorders 32 (4th ed. 1994).  In sum, the 
veteran's disability is simply not manifested to a degree to 
warrant a schedular evaluation in excess of 30 percent under 
the Schedule for Rating Disabilities at this time or at any 
time during the course of the appeal.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5107).  Resolving all doubt in the veteran's 
favor, a higher initial rating of 30 percent is warranted for 
the veteran's personality changes due to head concussion 
disability.  However, the preponderance of the evidence is 
against assignment of a higher rating. 

Further, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of Appeals 
for Veterans Claims in Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board finds that, in this case, the 
disability picture is not so exceptional or unusual as to 
warrant a referral for an evaluation on an extraschedular 
basis.  It has not been shown that the veteran's personality 
changes due to head concussion disability, alone, has 
resulted in frequent hospitalizations or caused a marked 
interference in the veteran's employment.  The Board is 
therefore not required to refer this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to assignment of an initial disability rating of 
30 percent for personality changes due to head concussion is 
warranted.  The appeal is granted to this extent. 



		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals


 

